Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 1 of 7 PagelD 20

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Terry Tindal

 

Plaintiffts)
Vv.

Civil ActionNo. €; 19-cv¥-2X4Ot-TJ- BOSS
Defense Tax Group Inc.;
Reliance Medical Finance, LLC;
Christopher Martin Solton

Same Sel Ne el Ne Nee Nee Nome See Nee ee See

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Reliance Medical Finance, LLC
12121 Wilshire Boulevard, Suite 207
Los Angeles, California, 90025

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 99th Avenue, Miramar, Florida, 33025
754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Dec 02,2019

 
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 2 of 7 PagelD 21

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Terry Tindal

 

Plaintiff(s)
Vv.

Civil Action No. $\14-cv ~ ANF -T— 30TES
Defense Tax Group Inc.;
Reliance Medical Finance, LLC;
Christopher Martin Solton

See Nee Ne See ieee Nee See See ee eee ee Ne

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Reliance Medical Finance, LLC, care of it's Registered Agent

C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 99th Avenue, Miramar, Florida, 33025
754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Dec 02, 2019

 
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 3 of 7 PagelD 22

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Middle District of Florida
Terry Tindal
)
)
Plaintiffs) )
v. Civil Action No. $ 1G-cv- RIOF-T- BoIsS
Defense Tax Group Inc.; )
Reliance Medical Finance, LLC; )
Christopher Martin Solton )
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Defense Tax Group Inc.
42121 Wilshire Boulevard, Suite 207
Los Angeles, California, 90025

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 98th Avenue, Miramar, Florida, 33025
754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

nent dee
oes

ent BS Dist.
CLERK OF COURT."0°."

a
we .
a

Date: Dec 02, 2019

 
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 4 of 7 PagelD 23

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

Terry Tindal

 

Plaintiff(s)
Vv.

Civil Action No. [$: 149-CV/ ~ 2907F- T- 20)s$
Defense Tax Group Inc.;
Reliance Medical Finance, LLC;
Christopher Martin Solton

Nw me Nee meh ie Ne ee” ed te See? See Se”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Defense Tax Group Inc., care of it's Registered Agent:

CHRIS MARTIN SOLTON
12121 WILSHIRE BLVD, 1240
LOS ANGELES CA 90025

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

. 2010 S.W. 98th Avenue, Miramar, Florida, 33025

754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Dec 02,2019

 

Sighatyre a Gi er kb Deputy Clerk

De cy Geer
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 5 of 7 PagelD 24

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Middle District of Florida
Terry Tindal
)
)
Plaintif{(s) )
v. Civil Action No. @ + 14-cv-240T- T- 2008S
Defense Tax Group Inc.: )
Reliance Medical Finance, LLC: )
Christopher Martin Solton )
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Christopher Martin Solton

' 42121 WILSHIRE BLVD, 1240
LOS ANGELES CA 90025

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 98th Avenue, Miramar, Florida, 33025
754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

8 Dis

CLERK OF cou

 
    
 

Date: , Dec 02, 2019

re Of fers Kor DepiyG Clerk

 

aot
Feenees™
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 6 of 7 PagelD 25

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Tarry Tindal

 

Plaintiff(s)
v.

Civil Action No. §: IG-cy-2904-T~ 300SS
Defense Tax Group Inc.;
Reliance Medical Finance, LLC;
Christopher Martin Solton

Semel Neel Name See See See Nee epee? Neue See Neyer

Defendants)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Christopher Martin Solton

12121 Wilshire Boulevard, Suite 207
Los Angeles, California, 90025

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 99th Avenue, Miramar, Florida, 33025
754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Dec 02,2019

 
Case 8:19-cv-02907-JSM-JSS Document 2 Filed 12/02/19 Page 7 of 7 PagelD 26

AO 440 (Rev, 66/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Middle District of Florida
Terry Tindal
)
)
Plaintiff(s) )
v. Civil Action No. $1 19-CV-S407-T-30 JSS
Defense Tax Group Inc.; )
Reliance Medical Finance, LLC; )
Christopher Martin Solton )
)
Defendant(s) }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Christopher Martin Solton

124 Montana Avenue
Santa Monica, California, 90403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Attorney Nicholas Michael Murado \\ Murado Law, P.A.

2010 S.W. 99th Avenue, Miramar, Florida, 33025
- 754-816-2196 \\ muradolaw@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. -
You also must file your answer or motion with the court.

CLERK OF count. aT Me.
iS 2eRR, .

   
 

   

pate: Dec 02, 2019

ta, we
teae amet
